Citation Nr: 0316096	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  96-01 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES



1.  Entitlement to a rating in excess of 10 percent for a 
disability characterized as right retinal artery occlusion, 
with resulting loss of one-half of visual field, right eye, 
for the period from January 15, 1993, to July 25, 2001.

2.  Entitlement to a rating in excess of 20 percent for right 
retinal artery occlusion with resultant loss of visual field, 
right eye, from July 26, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
October 1954 and from April 1955 to September 1979, after 
which he retired from service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

By way of procedural background, it is noted that, in January 
1993, the veteran submitted a claim for benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 2002) as a result 
of surgeries VA performed on his service-connected right eye 
in 1992.  In August 1995, the RO entered the rating decision 
that is the subject of this appeal.  In February 1998, the 
Board noted that the RO appeared to have not fully addressed 
the issue regarding benefits pursuant to section 1151, and 
had only evaluated the veteran's service-connected right eye 
based upon current symptoms.  At that time the Board remanded 
the veteran's claim to the RO for further evidentiary 
development and consideration of whether his claim for 
benefits arising out of his January and February 1992 VA 
hospitalizations would be more appropriately considered under 
the provisions of 38 C.F.R. § 3.310, as opposed to 
section 1151.  

Thereafter, in October 2000, the Board granted the veteran's 
claim for an award under 38 U.S.C.A. § 1151 for a decrease in 
right eye visual acuity following eye surgeries conducted at 
a medical facility between January 8, 1992, and February 14, 
1992.  At that time, the Board remanded the veteran's claim 
for an increased rating for a disability characterized as 
right retinal artery occlusion with resulting loss of one-
half of visual field to the RO for further evidentiary 
development, including VA examination.  In January 2003, the 
RO awarded a 20 percent disability evaluation for the 
veteran's service-connected right eye disability, effective 
from July 26, 2001. 

The Board notes that, in a January 2002 (probably actually 
2003) written statement, the veteran said that the January 
2003 rating action had failed to cover the period from his 
injury to the current time.  The veteran stated that January 
8, 1992, was the "realistic date" for the action, and not 
January 2001.  In a May 2003 written statement from the 
veteran's accredited service representative, this statement 
was interpreted as a claim for an earlier effective date for 
the award of the 20 percent evaluation for the veteran's 
right eye disability.  While the Board believes it has fully 
addressed the veteran's concern, as set forth in detail 
below, the RO may wish to contact the veteran and his 
representative to clarify whether a claim has been raised for 
an earlier effective date for the award of a 20 percent 
evaluation for a right eye disability.

Also in his January 2003/03 written statement, the veteran 
said, "my left eye was [affected] because of having to wait 
several years for the left eye surgery because of the right 
eye injury".  While it is not entirely made clear, it may be 
that, by this statement, the veteran seeks to raise a claim 
of entitlement to service connection for a left eye disorder, 
as due to the service-connected right eye disability.  That 
matter is also referred to the RO for further development and 
consideration.  Finally, the veteran also requested 
"restitution" of his medical expenses, and that matter is 
referred to the RO for appropriate consideration. 


FINDINGS OF FACT

1.  The objective medical evidence is in approximate balance 
as to whether, for the period from January 15, 1993, to July 
25, 2001, the veteran's right retinal artery occlusion with 
resultant loss of visual field was manifested by loss of 
field of vision and visual acuity.

2.  On and after July 26, 2001, the veteran's service-
connected right retinal artery occlusion with resultant loss 
of visual field has been manifested by impairment of 
unilateral field of vision with an average contraction of 14 
degrees and equivalent visual acuity of 20/20.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, for the 
period from January 15, 1993, to July 25, 2001, the criteria 
were met for a schedular rating of 20 percent for right 
retinal artery occlusion with resultant loss of visual field.  
38 U.S.C.A. §§ 1155, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.76, 4.76a, 4.83a, 4.84a, 
Diagnostic Code 6099-6080 (2002).

2.  The criteria for a schedular rating in excess of 20 
percent for right retinal artery occlusion with resultant 
loss of visual field, right eye, from July 26, 2001, are not 
met.  38 U.S.C.A. §§  1155, 5100-5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.76, 4.76a, 4.83a, 
4.84a, Diagnostic Code 6099-6080 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In an April 1989 rating decision, the RO granted service 
connection for a disability characterized as right retinal 
artery occlusion, resulting from loss of one-half of the 
visual field in the right eye.  The disability was considered 
to be the proximate result of the veteran's previously 
service-connected hypotension and postoperative status, 
three-vessel coronary artery bypass graft.  The RO based its 
determination, in large measure, on a review of medical 
records which showed that, in January 1988, VA admitted him 
to a hospital and the right retinal artery occlusions were 
noted.  While hospitalized, the veteran underwent a right 
carotid endarterectomy.  A 10 percent disability evaluation 
was awarded under Diagnostic Code (DC) 6099-6080, effective 
from January 1988.

As briefly noted above, in January 1992, VA hospitalized the 
veteran for treatment of a "visually significant cataract" 
of the right eye.  At that time, an ocular examination showed 
that visual acuity was 20/60 in his right eye and 20/25 in 
his left eye.  He underwent a cataract extraction with 
anterior vitrectomy.  A secondary procedure, pars plana 
virectomy with removal of posterior nucleus, was also 
performed at that time.  In addition, an endolaser was 
performed for a small posterior hole noted at the time of the 
second surgery.  The records reveal that, thereafter, the 
veteran had reaccumulation of fluid posteriorly; an air-fluid 
exchange was performed three days later, and he was 
discharged in mid-January 1992.

According to records dated in February 1992, when he was seen 
in early February 1992, the veteran's visual acuity in his 
right eye was PH (pinhole) 20/300.  That month, VA 
hospitalized him for treatment of "residual retinal 
detachment peripherally".  Evidently "residual" meant that 
this was considered to have resulted from the previous 
month's surgery; the veteran underwent a retinal cryopexy 
with a scleral buckling procedure in the right eye in 
February 1992.  Postoperatively, he had residual subretinal 
fluid that decreased in volume and elevation inferiorly, with 
a small retinal hole that was apparently retreated with a 
"retinal cryo" and he was discharged in mid-February 1992.

VA medical records indicate that when seen later in February 
1992, the veteran's right eye visual acuity was light 
perception.  In early March 1992, his left eye visual acuity 
20/60 and PH was 20/30.  His right eye visual acuity was 
apparently CF (count fingers) within 5 feet.  When seen the 
next week, the veteran's right eye visual acuity was CF at 
face but the assessment was that he was doing well.  Later in 
March, his right eye visual acuity was either CF within 1 
foot or 20/200 PH 20/40+1.  In April 1992, right eye visual 
acuity was PH 20/200.  According to a June 1992 VA 
neurological consultation report, the veteran had gradually 
improved vision and was able to read large newspaper print.  
When seen at the end of June, his right eye visual acuity was 
20/400 and 20/70 PH, and aphakia was noted.   Left eye visual 
acuity was 20/30.   In July 1992, the veteran's visual acuity 
was 20/200 and PH was /80.  In September 1992, right eye 
visual acuity was 20/300.  

On January 15, 1993, the RO received the veteran's 
application for benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 and an increased rating for his service-
connected right eye disability.


According to VA medical records dated in 1993, in February 
the veteran's right eye visual acuity was 20/CF at 5 feet.  A 
May record includes a diagnosis of aphakia.  A July progress 
note indicates that the veteran's best-corrected visual 
acuity in his right eye was 20/200.  When he was seen in 
August, right eye visual acuity was 20/400 and PH was 20/80.  
In September, his right eye visual acuity was 20/400 and PH 
was 20/200.  When seen in October 1993, right eye visual 
acuity was CF at 4-5 feet, and PH was 20/400.

The veteran, who was noted to be 67 years of age, underwent 
VA ophthalmologic examination in June 1994.  According to the 
examination report, his history of cataract extractional and 
retinal detachment was noted.  The report indicates that, in 
August 1993, he had undergone a secondary anterior chamber 
lens insertion in the right eye, and had done fairly well.  

Objectively, the veteran's best-corrected visual acuity in 
his right eye was 20/80+, with a pinhole of 20/70+.  The 
visual acuity corrected at near was 20/100.  The visual 
acuity in the left eye at distance corrected was 20/40- with 
a pinhole of 20/40+, and did not improve with refraction.  
Near visual acuity in the left eye was 20/40.  The veteran's 
pupil examination revealed a 5-millimeter (mm) excentric 
surgically dilated pupil in the right eye; the pupil in the 
left eye was 2 mm with trace reactivity, and there was no 
afferent papillary defect.  There were no complaints of 
diplopia, and the visual fields were fairly full to 
confrontation.  The slit lamp examination revealed a white 
and quiet conjunctiva.  The cornea in the right eye was 
clear; the anterior chamber was deep and quiet.  There was a 
well centered 4-point multiflex Kelman style anterior chamber 
IOL (intraocular lens) in the right eye; the iris was light 
brown with corectopia, with a pupil decentered superiorly, 
about 5 mm and non-reactive.  The anterior segment of the 
left eye revealed a white and quiet conjunctiva, a clear 
cornea, deep and quiet anterior chamber, and a 1.5 mm round 
pupil in the left eye.  Intraocular pressure by applanation 
tonometry was 12 in the right eye and l6 in the left eye.  
Posterior segment examination of the right eye revealed 
multiple coreorestinal scars, superior and temporal to the 
optic nerve head that consisted of multiple laser scars.  
There was a 360-degree scleral buckle.  The retina was 
otherwise flat, but there was a fairly significant epimacular 
membrane and moderate amount of optic pallor to the optic 
nerve head with a 0.5 cup to disk ratio in the right eye.  
Posterior segment examination of the left eye was otherwise 
normal.  

The clinical impression was visually significant 
neuclearsclerotic cataract in the left eye in a monocular 
patient, for which deferring of surgical intervention was 
recommended.  The veteran's visual acuity with the lights on 
was reduced in the left eye from 20/40 to 20/70.  The 
clinical impression also included traumatic cataract 
extraction in the right eye complicated by loss of lens 
nucleus in the posterior segment of the right eye, and 
subsequent development of a right eye detachment, after which 
he underwent a scleral buckling procedure and retinal laser 
procedure subsequent to that; he currently had an epimacular 
membrane and somewhat limited visual acuity in the right eye 
on that basis.  He also had a history of retinal artery 
occlusion in the right eye, secondary to the athelersclerotic 
disease.

According to a January 1995 VA ophthalmologic consultation 
report, the veteran's right and left eye visual acuity was 
20/60 and it was noted that he missed letters on the left 
side on the 20/80 to 20/60 line.  When seen in February 1995, 
his right eye visual acuity was 20/80+2 and the left eye 
visual acuity was 20/60.  

VA medical records dated in February 1996 indicate that the 
veteran's left and right eye visual acuity was 20/50.  In 
June 1996, his right eye best corrected visual acuity was 
20/80 with complaints of "fuzzy," and left eye visual 
acuity was 20/80-1. 

A March 1997 VA record indicates that the veteran underwent 
surgery to remove a visually significant cataract in his left 
eye.  An April 1997 record indicates that his right eye 
visual acuity was 20/300 PH 20/100 and left eye acuity was 
20/60+2 PH 20/40.  May 1997 VA records indicate that the 
veteran had visually significant brow ptosis in both eyes and 
underwent direct brow plasty in both eyes.  In January 1998 
he was diagnosed with ptosis in both eyes and underwent 
blepharoplasty in both eyes.  A December 1998 record 
indicates that visual acuity in each eye was 20/50.


The veteran underwent another VA examination in June 1998.  
According to the examination report, in 1994, the veteran had 
an anterior chamber secondary intraocular lens placed in his 
right eye.  It was noted that he never regained full visual 
recovery in that eye and underwent not only extensive 
reoperations to the right eye but also cryotherapy and laser 
treatment to seal his retinal detachment.  He complained of 
long-term decreased vision in the right eye that was worse 
than his preoperative vision.  He tried a contact lens to 
bring his refraction close to 20/20 but was unable to get 
beyond 20/200.  He had an uncomplicated cataract extraction 
in his left eye in approximately 1997 and was 20/40 in that 
eye.  Three years ago he had a bilateral brow lift and two 
years had bilateral blepharoplasty and levator advancement in 
both eyes.  The veteran currently denied any floaters, 
flashes, curtains, or shadows in either eye.  He complained 
of severe peripheral field defects in the right eye and 
reported an inability to see well temporally or superiorly.  
He said that occurred since his detached retina treatment and 
subsequent laser treatment in the right eye.  The veteran 
also gave a history of three Hollenhorst plaques visualized 
in his right eye prior to his cataract extraction.  He denied 
that he had peripheral visual field deficits after these 
Hollenhorst plaques were diagnosed.  

Further, the veteran's past ocular history was significant 
for complicated cataract extraction in January 1992, with 
cortical lens material lost into the vitreous cavity 
requiring vitrectomy two days later.  It was also significant 
for retinal detachment in the right eye requiring repeat 
vitrectomy, buckle, air injection, cryotherapy, and follow-up 
laser treatment to the right eye, secondary intraocular lens 
placed into the right eye approximately four years ago, 
bilateral brow lift, bilateral blepharoplasty with levator 
advancement, both eyes, uncomplicated cataract extraction, 
left eye, approximately one year ago, and history of 
Hollenhorst plaques three times, seen in the right eye prior 
to the cataract surgery, when the veteran was asymptomatic 
visually and systemically.

Objectively, the veteran's right eye visual acuity with 
correction was 20/100 and left eye visual acuity with 
correction was 20/40.  Tension by applanation for each eye 
was 12.  Manifest refraction, right eye, -5.50 -2.50 at 170 
yielding 20/80 vision -1.  Pupil examination in the left eye 
was 4 mm with 1+ reactivity and trace reverse APD (afferent 
pupillary defect?) with full motility in both eyes.  
Confrontation visual fields were full in both eyes.  There 
was a constricted right eye with gross loss both in the 
temporal and superior visual fields.  

External clinical examination revealed normal both eyes with 
no preauricular or submandibular lymphadenopathy.  Margin 
reflex distance, levator function, and palpebral fissures 
were within normal limits in both eyes.  There were old 
scars, both in the upper lid creases and just superior to 
both brows, that were well healed.  Lids and lashes revealed 
no evidence of scurf collarettes, lid margin excoriation, or 
telangiectasias.  Sclerae and conjunctivae were quiet in both 
eyes, with evidence of a surgical bleb in the right eye from 
prior surgery at the site of peripheral iridectomy located 
supratemporally.  The veteran's corneas were clear in both 
eyes with normal endothelium, epithelium, and stroma.  There 
were a few fine, pigmented keratotic precipitates in the 
right eye.  The anterior chamber was deep and quiet in both 
eyes.  There was a four-point fixation anterior chamber lens 
in the right eye.  The iris was surgical and nonreactive in 
the right eye, and 4 mm in the left eye, with no evidence of 
corectopia or surgical trauma.  Lenses revealed no posterior 
chamber lens in the right eye; there was a posterior chamber 
intraocular lens in the left eye, with only mild posterior 
capsular opacification.  The vitreous was quiet in both eyes.  
In the veteran's right eye there was evidence of old vitreous 
cortical material and possible old hemorrhage in the right 
eye.  Posterior macular showed no evidence of Drusen, both 
eyes, but there was mild RPE (round regular and equal) pupil 
mottling in the foveola, more in the right than left eye.  
There was no evidence of subretinal neovascular membranes.  
Left eye vasculature was normal and, in the right eye, there 
was attenuated vasculature beyond the peripheral arcades 
secondary to extensive cryotherapy and obvious argon laser 
treatment.  Periphery in the right eye showed clear evidence 
of RPE dropout and hyperplasia from repeated episodes of 
cryotherapy and argon laser treatment.  There was clear 
evidence of buckle indentation 360 degrees in the right eye.  
There was no evidence of new breaks or tears.  There was an 
obvious old supranasal horseshoe tear and holes inferiorly.  
Left eye periphery had no evidence of breaks, tears, holes, 
or lattice dystrophy.

The clinical plan and assessment included history of 
Hollenhorst plaques in the right eye.  The VA examiner 
commented that the plaques were not currently visualized but 
clearly could have dislodged over the years and, given the 
veteran's extensive retinal surgery, may have been dislodged 
further downstream or destroyed in more attenuated vessels of 
periphery following extensive cryotherapy and argon laser 
treatment.  The assessment included posterior chamber 
intraocular lens in the left eye that appeared to have been 
an uncomplicated surgical intervention with good visual 
outcome, and only mild PCL (posterior chamber lens) that did 
not require laser treatment at the time.  A surgical right 
eye bleb was noted, most likely from repeated surgeries and 
scleral tunnels that were probably used to place the 
veteran's anterior chamber lens or do his initial surgery.  
The VA examiner commented that the surgical bleb should not 
cause the veteran severe problems, although it placed him at 
risk for bleb-associated endophthalmitis that can have 
devastating visual complications including no light 
perception or vision, and loss of the eye.  A fourth 
assessment was complicated cataract extraction, right eye, 
followed by pars plantar vitrectomy, buckle, and secondary 
anterior chamber intraocular lens.  The VA examiner noted 
that the veteran had a complicated course in his right eye 
and his "poor visual function in his right eye" was the 
result of the surgical complications that started with his 
initial surgery. It was noted that the veteran's visual 
acuity was probably as good as it will ever get in his right 
eye.  The veteran was at risk for certain complications in 
his right eye from his initial surgical complication - those 
complications being pseudophakic bullous keratopathy from an 
anterior chamber lens and current retinal detachment in the 
right eye from new holes, beaks, tears or, most likely, from 
proliferative vitreoretinopathy.  

A December 1998 VA outpatient record indicates that the 
veteran's right eye visual acuity was 20/60 and PH was 20/50-
2; left eye visual acuity was 20/40 and PH was 20/NI. 

In February 1999, the veteran again underwent VA 
ophthalmologic examination.  According to the examination 
report, the veteran's best-corrected visual acuity in his 
right eye was 20/100-1 and visual acuity in his left eye was 
20/40.  Extraocular muscles were full.  The veteran was 
orthophoric in both distance and near.  Ocular adnexa was 
remarkable for 1+dermatochalasis in both eyes.  Gross visual 
field confrontation testing revealed decreased visual 
peripheral vision in the right inferior temporal quadrant of 
the right eye.  Slit lamp examination revealed pterygium in 
both eyes, right eye greater than left.  The veteran had an 
anterior chamber lens in the right eye and a posterior 
chamber lens in the left eye.  The anterior chamber was deep 
and quiet in both eyes.  Funduscopic examination revealed an 
encircling band in the right eye with peripheral 
chorioretinal scarring and a buckle in place.  The macula was 
essentially normal, although there were some RPE changes.  In 
the left eye, the disk, macular, and vessels were normal.  
The clinical impression was status post encircling band for 
retinal detachment, right eye, now with anterior intraocular 
lens and pseudophakia in the left eye.

A December 1999 VA outpatient record indicates that the 
veteran's right eye visual acuity was 20/80-1 and PH was 
20/70-2; left eye visual acuity was 20/30.  The assessment at 
that time included pseudophakia on ACIOL in the right eye.  
In June 2000, his visual acuity in the right eye was 20/70, 
PH was 20/60 and visual acuity in the left eye was 20/40, PH 
20/30-2.  The veteran complained of difficulty with glare and 
light/dark adaptation that was thought secondary to the 
retinal insults.  When he was seen in December 2000, his 
right eye visual acuity was evidently 20/100, PH 20/100 and 
left eye visual acuity was evidently 20/50, PH 20/50.

A January 2001 VA ophthalmologic examination report reflects 
the veteran's history of eye surgery as set forth in detail 
above.  It was noted that the veteran complained of decreased 
visual acuity in his right eye.  He described that he had 
undergone a complicated cataract extraction of the right eye 
followed by retinal surgery to repair retinal detachment, 
that included scleral buckle and endolaser as well as a gas 
bubble in his right eye.  The veteran said that he had a 
secondary intraocular lens implanted in his right eye but his 
visual acuity out of that eye continued to be poor and he 
also complained of loss of visual field especially superiorly 
and temporally.  




Further, objectively, the veteran's uncorrected visual acuity 
in his right eye was 20/400 so far; corrected with his 
current glasses was also 20/400.  Visual acuity in the right 
eye was 20/40 with further correction.  Examination of this 
right pupil revealed a surgical pupil on the right eye, 
eccentric and updrawn superiorly with minimal reactivity.  
The pupil on the left was regular.  There were no signs of 
afferent papillary defect.  Extraocular muscles were full.  
Confrontation of visual field was limited interiorly as well 
as temporally on the right and full on the left.  Slit lamp 
examination showed conjunctivae and sclerae without injection 
in both eyes.  The anterior chamber was deep and quiet in 
both eyes.  There was an irregular iris on the right that was 
surgical with an updrawn pupil superiorly, with minimal 
reactivity, very difficult to dilate.  The veteran's iris was 
regular on the left.  He had an anterior chamber lens 
implanted in his right eye with a posterior chamber lens in 
his left eye.  

Furthermore, dilated fundus examination revealed minimal 
dilation of his left eye that showed significant scleral 
buckle with flat macular and periphery and heavy laser scars 
all around the buckle, as well as in the superior nasal 
quadrant down to the arcade.  The cup to disk ratio on the 
right was approximately .38.  The left eye was not dilated.  
Pertinent diagnoses included pseuophakia in both eyes with 
anterior chamber lens in the right eye and posterior chamber 
lens in the left eye; anisometropia, significant with 
approximately 5 diopters of difference between the right and 
left eye, thought to present significant size difference of 
the image seen by each eye; decreased visual acuity in the 
right eye with multifactorial causes that included possible 
epiretinal membrane, refractive errors, upward drawn pupil, 
history of branch retinal artery occlusion, and loss of 
visual field in the right eye.  The VA examiner noted that 
causes for loss of visual field included history of branch 
retinal artery occlusion, superiorly drawn pupil, and heavy 
lasering of the superior nasal aspect of his retinal.  
Further, the VA examiner noted that the visual field of the 
veteran's right eye, using the Goldman visual field 
parameters, could possibly show the extent of his visual 
field loss in the right eye and determine that part of it 
that was secondary to his updrawn pupil and laser spot and 
that part caused by the retinal branch artery occlusion.  

VA completed a Goldman Perimeter Chart for the veteran's 
right eye visual fields in July 2001.  The visual field in 
the right eye at the eight principal meridians were 
temporally, 17 degrees; down temporally, 10 degrees; down, 13 
degrees; down nasally, 10 degrees; nasally, 15 degrees; up 
nasally, 13 degrees; up, 19 degrees; and up temporally, 15 
degrees.  

VA medical records indicate that, in December 2001, the 
veteran's visual acuity in his right eye "CC" (with 
correction) was 20/200 with effort, and 20/50 in his left 
eye.  When seen in October 2002, his right eye corrected and 
PH visual acuity was 20/200, and left eye corrected and PH 
visual acuity were 20/50.  The examiner noted that there was 
severe ocular surface disease with rosetia and keratitis in 
the right eye, which could affect the veteran's right lid 
spasm.

As noted above, in a January 2003 rating decision, the RO 
awarded a 20 percent disability evaluation for the veteran's 
right retinal artery occlusion with resultant loss of visual 
field, right eye, effective July 26, 2001.

II.  Analysis

A.  Veterans Claims Assistance Act

The Board notes that, in November 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (now codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West 2002)), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how those duties are to be 
discharged.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  But see Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), which invalidated the new duty-to-assist regulations 
codified at 38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  
Nevertheless, in this case the Board remanded the veteran's 
claim to the RO in 1998 and 2000 for further evidentiary 
development.

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations obtained in January and July 2001 
fulfill these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that in August 2002 the RO 
sent the veteran a letter regarding the VCAA and its effect 
on his claim, and the January 2003 SSOC contained the new 
duty-to-assist regulations codified at 38 C.F.R. §§ 3.102 and 
3.159 (2002).  A copy of the letter and SSOC were sent also 
sent to the veteran's accredited service representative of 
record.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  See 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must identify documents that satisfy 
the notice requirements of the VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal. 
 
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2002).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2.  
Each service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

Where service connection is in effect for only one eye, the 
visual acuity in the non-service-connected eye is considered 
to be normal unless there is blindness in that eye.  38 
U.S.C.A. § 1160 (West 2002); 38 C.F.R. §§ 3.383, 4.84a, 
Diagnostic Code 6070.  This interpretation of the rating 
schedule applicable to unilateral impairment of visual acuity 
corresponds to the interpretation of the rating schedule for 
unilateral hearing loss, and has been inferentially approved.  
Boyer v. West, 11 Vet. App. 477, 479-80 (1998).

The RO has evaluated the veteran's service-connected right 
retinal artery occlusion with resultant loss of visual field 
analogously under ratings for impairment of field vision.  
See 38 C.F.R. §§ 4.20, 4.84a, DC 6099-6080.  When an unlisted 
condition is encountered, VA regulations permit the 
assignment of a rating by analogy under a code for a closely 
related disease or injury in which not only the functions 
affected but also the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
are to be avoided, as is the use of analogous ratings for 
conditions of doubtful diagnosis or for those not medically 
supported by clinical and laboratory findings.  38 C.F.R. § 
4.20.

Under Diagnostic Code 6080, when impairment of unilateral 
field vision is to 30 degrees but not to 15 degrees, a rating 
of 10 percent is provided or rate 20/100 (6/30).  When 
impairment of unilateral field vision is to 15 degrees, but 
not to 5 degrees, a 20 percent disability rating is provided 
or rate 20/200 (6/60).  Id.  The next higher rating of 30 
percent requires evidence of unilateral concentric 
contraction of the visual field to 5 degrees or of homonymous 
hemianopsia.  Id.

As service connection is not in effect for decreased vision 
in the left eye, vision in that eye is considered to be 20/40 
or better for rating purposes.  Visual acuity of the service-
connected right eye is evaluated as noncompensable when 
corrected distant visual acuity is 20/40 or better; it is 
rated 10 percent when it is 20/50, 20/70 or 20/100; and, it 
is rated 20 percent when it is 20/200 or 15/200.  38 C.F.R. 
§§ 4.83a, 4.84a, Diagnostic Codes 6077, 6079.

The veteran's service-connected right eye disability may also 
be evaluated as analogous to detached retina under DC 6008, 
and rated as an unhealed eye injury under DC 6009.  See 
38 C.F.R. §§ 4.20, 4.84a, DCs 6008, 6009.  The chronic form 
of this particular disability will be rated from 10 percent 
to 100 percent based upon impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology.  The minimum rating during 
active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (Note).

1.  Rating in excess of 10 percent from January 15, 1993,
to July 25, 2001

Upon review of the objective and competent medical evidence 
of record, and giving the veteran the benefit of the doubt, 
for the period from January 15, 1993, when he submitted his 
claim for an increased rating, until July 25, 2001, and 
applying the doctrine of reasonable doubt, the Board is of 
the opinion that the service-connected right eye retinal 
occlusion with resultant loss of visual field warrants a 20 
percent disability evaluation.  While clinical results of 
visual field examinations are not of record during this time 
period, the evidence reflects that VA examiners noted the 
veteran's complaints of loss of visual fields, and did not 
find such complaints inconsistent with his medical history 
and the clinical findings.  In fact, according to the June 
1998 VA examination report, the veteran complained of severe 
peripheral field defects in his right eye and reported an 
inability to see well temporally or superiorly.  The veteran 
said this had been occurring since his detached retina 
treatment and subsequent laser treatment in the right eye.  
There is no medical evidence to contradict the veteran's 
assertions.

Thus, giving the benefit of the doubt to the veteran, the 
Board is of the opinion that it would not be inconsistent to 
conclude that his July 26, 2001, visual field average 
contraction of 14 degrees was essentially representative of 
findings since the time he filed his claim in January 1993.  
Thus, when impairment of unilateral field vision is to 15 
degrees, but not to 5 degrees, a 20 percent disability rating 
is provided (or rate as 20/200).  See DC 6080.  If rated in 
the alternative as impairment in visual acuity in the right 
eye, 20/200 warrants only a 20 percent rating.  See DC 6077.  
A rating in excess of 20 percent is not warranted, as there 
is no evidence of impairment of unilateral concentric 
contraction of visual field to 5 degrees or of homonymous 
hemianospia or impaired visual acuity in the right eye to 
warrant a rating in excess of 20 percent.

In order for the veteran to be entitled to a higher rating of 
at least 30 percent, corrected distant visual acuity of the 
service-connected left eye must be 10/200, 5/200, or there 
must be blindness in the eye with only light perception.  38 
C.F.R. §§ 4.83a, 4.84a, Diagnostic Codes 6070, 6074, 6077.

Accordingly, the Board is of the opinion that a 20 percent 
rating, but no more is warranted for the veteran's right eye 
disability, for the period from January 15, 1993 to July 25, 
2001.  The benefit of the doubt has been resolved in the 
veteran's favor to this limited extent.  38 U.S.C.A. §§ 1155, 
5107 (old and new version); 38 C.F.R. §§ 4.7, 4.20, 4.84a, DC 
6099-6080.



2.  Rating in excess of 20 percent from July 26, 2001

The most recent VA examination findings, in January and July 
2001, show that the impairment of the field of vision of the 
veteran's right eye was to 15 degrees, but not to 5 degrees, 
which warrants a 20 percent rating.  That is, the visual 
field average of the eight principal meridians for the right 
eye was 112 at the July 2001 VA examination.  That total 
divided by the eight directions is 14 and, rounded up, 
provides the average contraction.  The right eye can be rated 
on its concentric contraction or based on an equivalent 
visual acuity of 20/200 (6/60).  If rated in the alternative, 
as impairment in visual acuity in the right eye, 20/200 
warrants a 20 percent rating.  See 38 C.F.R. § 4.84a, DC 
6077.  As noted above, in order for the veteran to be 
entitled to a higher rating of at least 30 percent, corrected 
distant visual acuity of the service-connected left eye must 
be 10/200, 5/200, or there must be blindness in the eye with 
only light perception.  38 C.F.R. §§ 4.83a, 4.84a, Diagnostic 
Codes 6070, 6074, 6077.

The veteran has reported experiencing right eye discomfort 
and difficulty with glare and adaptation to light and dark, 
affecting his depth perception and ability to see while 
driving.  His statements are deemed competent with regard to 
the description of his right eye symptoms, even though he is 
a layman without professional medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Nevertheless, these 
statements must be considered with the objective clinical 
evidence of record and the pertinent rating criteria 
described above.

In view of the foregoing, after reviewing the competent 
medical evidence of record it is the judgment of the Board 
that, for the period beginning on July 26, 2001, the overall 
impairment resulting from the service-connected right eye 
disability is commensurate with the currently assigned 20 
percent rating.  A higher evaluation is not warranted at this 
time.  The evidence is not in equipoise so as to warrant the 
application of the benefit-of-the-doubt rule.  38 U.S.C.A. 
§ 5107 (old and new versions). 


ORDER

A 20 percent rating is granted for a disability characterized 
as right retinal artery occlusion, with resulting loss of 
one-half of visual field, right eye, for the period from 
January 15, 1993, to July 25, 2001.

A rating in excess of 20 percent is denied for right retinal 
artery occlusion with resultant loss of visual field, right 
eye, for the period from July 26, 2001.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

